Order entered June 13, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01313-CV

                            INSURANCE ALLIANCE, Appellant

                                              V.

                 LAKE TEXOMA HIGHPORT, LLC, ET AL., Appellees

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                          Trial Court Cause No. 08-0604-397

                                          ORDER
       The Court has before it appellee Lake Texoma Highport, LLC’s June 11, 2013

unopposed motion for extension of time to file brief. The Court GRANTS the motion and

ORDERS Lake Texoma Highport, LLC to file its brief by July 18, 2013. No further extensions

of time will be granted without a showing of exceptional circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE